Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00610-CV

                         LAREDO MERCHANTS ASSOCIATION,
                                    Appellant

                                               v.

                                 CITY OF LAREDO, Texas,
                                        Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2015-CVQ-00-1077-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and judgment is RENDERED in favor of the Laredo Merchants Association that
section 33-455 of the Laredo City Code of Ordinances is preempted by section 361.0961 of the
Solid Waste Disposal Act, and therefore unenforceable as a matter of law. The cause is
REMANDED to the trial court to consider the issue of attorney’s fees.

       We order that appellant Laredo Merchants Association, recover its cost of appeal, if any,
from appellee City of Laredo.

       SIGNED August 17, 2016.


                                                _____________________________
                                                Marialyn Barnard, Justice